IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

]ONESBORO DIVISION
STEPHANIE STURGEON, et al. PLAINTIFFS
v. No. 3:18-cv-214-DPM
BRODIE FAUGHN, et al. DEFENDANTS
ORDER

Plaintiffs' motion, NQ 36, is granted All claims against Freddie
Smith are dismissed Without prejudice Plaintiffs also move to non-
suite Wanda Pruitt. As best the Court can tell, though, she isn’t a party.
Insofar as she is, all claims against her are dismissed Without prejudice
Plaintiffs’ claims against the remaining council members in their
individual capacities are dismissed Without prejudice Plaintiffs'
official capacity claims against all the remaining council members Will

go forward

So Ordered

 

D.P. Marshall ]r.»
United States District ]udge

»~r~,' 1
,

 

